Citation Nr: 1530955	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  09-37 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to the service-connected lumbar spine disability.

2.  Entitlement to service connection for a right ankle disorder.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

4.  Entitlement to an initial rating in excess of 20 percent for a lumbar spine disability, variously described as herniated disc, intervertebral disc syndrome, chronic lumbosacral strain with L5-S1 decompression, and L4-L5 discectomy, and to include temporary total evaluations following back surgery.

5.  Entitlement to a rating in excess of 10 percent for right leg neuralgia.  

6.  Entitlement to special monthly compensation for loss of use of a lower extremity.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	John Berry, Attorney


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from March 1989 to February 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decisions, the majority of which were issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In a February 2004 rating decision, the RO granted service connection for herniated disc in the lumbar spine (claimed as lower back injury), with a 20 percent disability rating (effective January 24, 2003).  In March 2004, the Veteran filed a claim for increased rating for his lumbar spine disability and submitted additional medical records suggesting that his lumbar spine disability had worsened in severity. The U.S. Court of Appeals for the Federal Circuit has found that 38 C.F.R. § 3.156(b) (2014) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  Although the additional medical records supported the Veteran's new claim for an increased rating, the Board finds that they also constituted new and material evidence that was submitted within one year of the February 2004 rating decision.  Accordingly, the appeal for the claims for increased rating for the lumbar spine disability will be considered to have arisen from the February 2004 rating decision. In rating decisions in June 2005, December 2007, and September 2014, the RO continued its denial of an increased rating for the lumbar spine disability.

During the pendency of the appeal, the agency of original jurisdiction (AOJ), in the June 2005 rating decision, granted service connection for right leg neuralgia, with a 10 percent disability rating (effective March 11, 2004).  The Veteran did not appeal the June 2005 rating decision with respect to that issue, and has appealed, but not perfected, a subsequent September 2013 rating decision addressing that issue.  However, such issue is part and parcel of his claim of entitlement to a higher rating for his lumbar spine disability as the rating criteria governing the evaluation of that disability specifically indicates that any associated objective neurologic abnormalities be separately evaluated under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, General Rating formula for Diseases and Injuries of the Spine (2013).  Therefore, the Board has jurisdiction over such issue and it has been included on the title page of this decision.

In an August 2006 rating decision, the RO in Cleveland, Ohio, denied service connection for hypertension.  In September 2006, the Veteran filed a notice of disagreement with that decision and the RO issued a March 2007 statement of the case.  In May 2007, the Veteran withdrew that claim.  However, the RO went on to deny service connection for hypertension in a December 2007 rating decision.  The Veteran subsequently perfected his appeal.  As such, that claim continues to be before the Board.

The August 2006 rating decision also included a denial of service connection for PTSD (to include mental disorder and depression) and TDIU.  The Veteran filed a notice of disagreement with regards to both claims in September 2006.  

In regards to the TDIU claim, a June 2005 rating decision initially denied a TDIU.  Also, as to the PTSD claim, the RO initially denied service connection for PTSD in a February 2004 rating decision.  Although the Veteran did not file a notice of disagreement with regards to either respective decision for PTSD or TDIU, additional new and material evidence, in the form of private medical records and lay statements, relevant to those claims were associated with the claims file within a year of the respective rating decisions.  As such, the February 2004 rating decision (for PTSD) and June 2005 rating decision (for TDIU) are the rating decisions currently on appeal for those claims.  See 38 C.F.R. § 3.156(b); Bond, supra.

Also, the Board notes that the Veteran has claimed entitlement to service connection for PTSD and depression.  Construing the claim liberally, however, the Board finds that it should be characterized as one for service connection for an acquired psychiatric disorder, to include PTSD and depression.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam order) (it is the responsibility of the Board to consider alternate current conditions within the scope of the claim).  The issue is thus restated on the title page of this decision.

In a September 2013 rating decision, the RO denied an increased rating for right leg neuralgia (rated at 10 percent disabling), service connection for a right ankle disorder, and special monthly compensation for loss of use of a lower extremity.

The above matters are currently under the jurisdiction of the RO in Houston, Texas.

The Board notes the Veteran is already in receipt of a 100 percent disability rating for pain disorder associated with both physiological factors and a general medical condition, effective from January 24, 2003.  (January 2014 rating decision).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

1.  Service Connection for a Right Ankle Disorder and an Acquired Psychiatric Disorder, TDIU, and Special Monthly Compensation for Loss of Use

Rating decisions denied claims for service connection for a right ankle disorder (September 2013 rating decision) and an acquired psychiatric disorder (February 2004 and August 2006 rating decisions), a TDIU (June 2005 and August 2006 rating decisions), and special monthly compensation (September 2013 rating decision).

The Veteran has provided notice of disagreements with such claims, including the claims for a right ankle disorder (November 2013 notice of disagreement), an acquired psychiatric disorder (September 2006 notice of disagreement), a TDIU (September 2006 notice of disagreement), and special monthly compensation (November 2013 notice of disagreement).  

The AOJ has not issued a SOC that addresses these issues. Therefore, the Board must remand these issues for issuance of a proper SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

2.  Service Connection for Hypertension 

The Veteran contends that service connection is warranted for hypertension, as developing during service - to include service "in the Persian Gulf Theater of operations consisted of possible exposure to oil, well fires, vaccinations, infections, chemicals, pesticides, microwaves, depleted uranium, pyridostigmine bromide, and chemical and biological warfare agents...exposed to low levels of the agents" or as secondary to his service-connected lumbar spine disability.  (March 2007 VA examination, March 2005 statement).

In March 2007, the Veteran underwent a VA examination.  While the VA examiner provided a medical opinion, he did not provide an adequate explanation as to whether the Veteran's hypertension was caused or aggravated by service or his service-connected lumbar spine disability.  An adequate VA examination is necessary.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).   

3.  Entitlement to Increased Ratings for a Lumbar Spine Disability and 
Right Leg Neuralgia

The Veteran contends that his service-connected lumbar spine disability, variously described as herniated disc, intervertebral disc syndrome, chronic lumbosacral strain with L5-S1 decompression, and L4-L5 discectomy, is more severe than indicated by his 20 percent disability rating.  He further has also reported that temporary total ratings are warranted due to two separate back surgeries.  (October 2006 claim).  The Veteran has additionally claimed that his right leg neuralgia is more severe than indicated by his 10 percent disability rating.

The Veteran last underwent a VA examination in October 2010.  Also, a Compensation and Pension Exam Inquiry documents that the RO has an open request for a spine VA examination for the Veteran.  To ensure that the record includes sufficient medical evidence to properly evaluate the disability under consideration, the Board finds that a more contemporaneous examination, with findings responsive to the applicable rating criteria, is needed.  See 38 C.F.R. § 5103A; 38 C.F.R. § 3.159; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

The Board notes that the Veteran has a history of failing to report for some of his VA examinations.  The Veteran is hereby notified that failure to report to the scheduled examinations, without good cause, may result in denial of the claim (as this claim, emanating from a claim for, and award of, service connection (an original claim) will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

The AOJ should also obtain all unassociated VA treatment records from the Valley Coastal Bend VA medical center, including those dated from June 2013 to the present.  

The Veteran should be given an opportunity to identify any non-VA healthcare provider who treated him for his claimed disorders, including his spinal surgeries.  After securing any necessary authorization from him, obtain all identified treatment records.  

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should provide the Veteran with a SOC regarding the issues of entitlement to service connection for a right ankle disorder and an acquired psychiatric disorder, TDIU, and special monthly compensation for a lower extremity.  

Please advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal in a timely fashion, then return the case to the Board for its review, as appropriate.

2.  The RO should obtain all unassociated VA treatment records from the Valley Coastal Bend VA medical center, including those dated from June 2013 to the present.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  The Veteran should be given an opportunity to identify any non-VA healthcare provider who treated him for any of his claimed disorders, including his spinal surgeries.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, or, a reasonable time period for the Veteran's response has expired, the RO should arrange for the Veteran to undergo VA lumbar spine examination by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of this REMAND must be made available to the physician designated to examine the Veteran, and a report of the examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests, studies, and consultations should be accomplished (with all results made available to the physician prior to the completion of his or her report) and all clinical findings should be reported in detail.

(a) The physician should conduct range of motion testing of the lumbar spine (expressed in degrees).  The physician should render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins. In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss of the lumbar spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The physician should also indicate whether the Veteran has any ankylosis of the lumbar spine; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable.

(b) The physician should clearly indicate whether the Veteran has neurological manifestations of the lumbar spine disability, to include radiculopathy. For each neurological impairment identified, the examiner should clearly indicate whether such constitutes a separately ratable disability.

The examiner should also specify which nerve(s) is involved and the degree of paralysis (complete or incomplete: mild, moderate, moderately severe or severe) for each affected nerve. 

(c) Additionally, considering all orthopedic and neurological findings, the physician should also render findings particularly responsive to the criteria for rating intervertebral disc syndrome (IVDS)-specifically, comment as to the existence and frequency of any of the Veteran's incapacitating episodes (i.e., a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician). If the Veteran has incapacitating episodes associated with his lumbar spine disability, the examiner should specify whether, over the past 12 months, such episodes have had a total duration of (a) at least 4 weeks, but less than 6 weeks or (b) at least 6.  

(d) The physician should also indicate whether, at any point the Veteran's disorder of the lumbar spine has increased in severity, and, if so, the approximate date(s) of any such change(s).  In addition, the examiner should reference any daily or occupational impairment associated with the Veteran's service-connected disorder of the lumbar spine.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, the AOJ should schedule the Veteran for an appropriate examination to determine the likelihood that there is an etiological relationship between the claimed hypertension and service or his service-connected lumbar spine disability.  

Based on examination findings, including any appropriate diagnostic studies, as well as a review of the claims file, the Veteran's statements, and a copy of this REMAND, the examiner is requested to render opinions as to the following:

a)  Does the Veteran currently have hypertension?  

b)  Is it at least as likely as not (50% probability or greater) that the any currently diagnosed hypertension is related to the Veteran's service?  The examiner should consider the Veteran's report of causal elements "in the Persian Gulf Theater of operations consisted of possible exposure to oil, well fires, vaccinations, infections, chemicals, pesticides, microwaves, depleted uranium, pyridostigmine bromide, and chemical and biological warfare agents...exposed to low levels of the agents" or as secondary to his service-connected lumbar spine disability.  (March 2007 VA examination, March 2005 statement).

c)  Is it at least as likely as not that the any currently diagnosed hypertension developed, to a compensable degree, within one year following his discharge from service (i.e., February 1996)?  

d)  Is it at least as likely as not that the Veteran's service-connected lumbar spine disability caused or aggravated any hypertension?  The examiner should provide an opinion as to the questions of BOTH causation AND aggravation.  

If the examiner finds that any hypertension was aggravated by a service-connected disability, he/she should determine, if possible, to what extent it was aggravated beyond the natural progression of the disorder. 

For purposes of this analysis, "aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner is asked to clearly explain how he/she reached his/her answers to EACH question posed above. The examiner is directed to reconcile his or her opinions with any on file that may conflict.

6.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence.   If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

